Citation Nr: 1316068	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as secondary to a service-connected left leg disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to a rating in excess of 30 percent for residuals of a  left fibula fracture with left ankle and knee arthritis.  

4.  Entitlement to a compensable rating for residuals of a tonsillectomy.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) arising from May 2007 and January 2009 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for a right knee disability on de novo review entitlement to a TDIU rating, and entitlement to increased ratings for residuals of a left fibula fracture and residuals of a tonsillectomy are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied the Veteran service connection for a right knee disability, finding that such disability was not shown. 

2.  Evidence received since the December 2002 rating decision shows a diagnosis of a  right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A December 2002 rating decision denied the Veteran's claim of service connection for a right knee disability based essentially on a finding that such disability was not shown.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. §  7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327  .

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The pertinent evidence of record in December 2002 included: 

- The Veteran's service treatment records (STRs), which are silent for any complaints, findings, treatment, or diagnosis of a right knee disability.  

- A Medical Board Report, dated in January 1969, indicating that the Veteran was found physically not fit for duty, and was discharged from active duty, as a result of a left ankle fracture/dislocation. 

- A report of a VA examination in November 2002, which found the Veteran had no pain of, normal range of motion of, and normal function of the right knee. 

Evidence received since the December 2002 rating decision includes:

- A surgical record of a total right knee replacement from D. S., M.D. dated in September 2004. 

- Treatment records of D. S., M.D. 

- Treatment records from Ingalls Memorial Hospital. 

- A report of an April 2005 VA examination, when the examiner in part opined that the Veteran has bilateral knee arthritis (and further opined that the Veteran's left knee replacement did not cause or aggravate his right knee degenerative arthritis).  

- 2002 to 2009 VA treatment records.

- The report of a May 2006 VA examination, when the examiner opined that it was possible the Veteran may have had a temporary increase in right knee pain after his left total knee arthroplasty, however, he had simultaneous bilateral knee osteoarthritis.  He further opined that the left knee osteoarthritis did not cause his right knee osteoarthritis, and that the right knee arthritis leading to a total right knee arthroplasty was not related to his left knee service injury.  

- A medical opinion from M. K., LCPC.

- The report of an August 2008 VA examination, when the examiner opined the bilateral total knee replacements were not related to the residuals of a left fibula fracture because the complaints and symptoms were bilateral and required bilateral surgical replacements; plus the Veteran had undergone multiple vein harvesting procedures for cardiac by-pass surgery (which contributed to his knee symptoms). 

- Treatment records from St. Francis hospital. 

- Social Security Administration (SSA) records, to include treatment records of D. S., M.D.; W. E. M.D.; P. K., M.D.; and Ridge Orthopedic Rehabilitation.  

- A transcript of a September 2012 Travel Board hearing. 

- A November 2012 medical opinion from D. S., M.D..

      Reopening of the Claim

The Board finds that the evidence received since the December 2002 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a now postoperative (total  knee replacement) right knee disability (including as secondary to service connected residuals of a left fibula fracture with degenerative changes of the left ankle and knee).  Specifically, in December 2002  the claim was denied because a right knee disability was not shown.  Evidence received since the December 2002 rating decision includes private and VA treatment records that show the Veteran had bilateral knee arthritis diagnosed, and underwent total right knee replacement surgery in September 2004.  This evidence directly addresses the basis for the previous denial of the service connection for a right knee disability claim.  As the Veteran has a service-connected left leg disability, this additional evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.
De novo review of the claim is discussed in the remand below.  


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

REMAND

The RO had arranged for VA examinations to assess the Veteran's right knee disability in April 2005, May 2006, and August 2008.  However, the Board finds that the examinations and medical opinions offered are inadequate for proper  adjudication of the claim on de novo review.  

The April 2005 examiner opined that the Veteran's right knee replacement was not related to the left knee replacement because there were reports of bilateral severe knee osteoarthritis (and by inference that arthritis of each knee leading to replacement developed independently).  The examiner did not opine whether the Veteran's service-connected residuals of a left fibula fracture (with degenerative changes of the ankle and knee) caused or aggravated his right knee disability.  

The May 2006 examiner opined that it was possible the Veteran may have had a temporary increase in right knee pain after his left total knee arthroplasty; however, he also had bilateral knee osteoarthritis, and the left knee osteoarthritis did not cause his right knee osteoarthritis.  The examiner further opined that the right knee osteoarthritis requiring total knee arthroplasty was unrelated to the service-connected residuals of a left leg injury (but did not explain the rationale for the opinion).

On August 2008 examination, the examiner opined that the total bilateral knee replacements were not related to the healed left fibula fracture because the complaints and symptoms were bilateral and required bilateral surgical replacements.  The examiner also identified multiple vein harvesting procedures for cardiac by-pass surgery as an alternate (nonservice-connected) factor contributing to the Veteran's bilateral knee disability.  The opinion does not appear to acknowledge that left knee disability is service-connected or explain adequately why a left ankle disability would not impact on a right knee disability.  

The private opinion offered by Dr. D. S. in November 2012 is inadequate because it is couched in terms of uncertainty and includes inadequate explanation of rationale.  

When VA arranges for an examination of the Veteran, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As no medical opinion to date is adequate for adjudication purposes, another  VA examination to secure a medical nexus opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the matters of the ratings for residuals of a left fibula fracture and for residuals of a tonsillectomy, in October 2009, VA received a notice of disagreement (NOD) with a January 2009 rating decision that denied such benefits.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand these matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the claim seeking a TDIU rating, that matter is inextricably intertwined with the remaining claims; hence, consideration of that matter must be deferred pending resolution of such claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1. The RO must issue a SOC addressing the matters of the rating for residuals of a left fibula fracture with degenerative changes of the ankle and knee and for residuals of a tonsillectomy.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of these issues to the Board.  If such occurs, the claims should be certified to the Board for appellate review.

2. The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disability.  The Veteran's claims file (to include this decision) must be examined in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's post-total knee replacement right knee disability was either caused or aggravated by (increased in severity due to) his service-connected residuals of a left fibula fracture with left ankle and knee arthritis, and related gait disturbance?  

The examiner is asked to comment on the medical opinions already of record in the matter, expressing agreement or disagreement with each and explaining the reasoning for the agreement or disagreement.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature. 

3. The RO should then re-adjudicate de novo the reopened claim of service connection for a right knee disability, to include as secondary to the Veteran's  service-connected residuals of a left fibula fracture with degenerative changes of the left ankle and knee.  The RO should also fully develop (to include regarding the Veteran's ability to participate in sedentary employment) and readjudicate in light of the determinations on the other issues the Veteran's claim seeking a TDIU rating.  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


